Citation Nr: 1825870	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2012, for the grant of service connection for a mandible scar.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD), depression, and anxiety.  

3.  Entitlement to service connection for a headache disorder.  

4.  Entitlement to service connection for trigeminal neuralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011, September 2012, February 2014, and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Indianapolis, Indiana, respectively.  Jurisdiction over this appeal is with the RO in Indianapolis, Indiana.  

The Veteran requested a hearing in his October 2014 substantive appeal.  He was scheduled for a July 2017 hearing, but failed to appear.  He has not asserted good cause for missing the hearing, and the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2017).

In June 2012, the Veteran filed a notice of disagreement to the September 2012 rating decision and stated that "I don't agree with this payment start date March, 1, 2012...I believe my date should go back to the original date I was awarded."  As such, the RO characterized the issue as entitlement to an earlier payment date for the September 2012 rating decision.  However, in his March 2018 informal hearing presentation, the Veteran's representative clarified that the Veteran's was essentially seeking an earlier effective date for the award of service connection for his mandible scar.  Therefore, as reflected in the title page, the Board has recharacterized the issue.  

The Board notes that the Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as anxiety and depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to an earlier effective date for a mandible scar, and service connection for a headache disorder and trigeminal neuralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a psychiatric disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including certain psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's psychiatric disorder.  

The service treatment records do not report any signs, symptoms, or a diagnosis of a psychiatric disorder at any point during service.  Specifically, the Veteran's in service psychiatric examination and July 1977 separation examination are silent for any signs or diagnosis of a psychiatric disorder.  In fact, the Veteran reported that he was in "good" heath and specifically denied any psychiatric symptoms.  

The post-service medical evidence includes statements to the Veteran's medical providers that had psychiatric symptoms that started in service, as well as that he sustained emotional trauma due to a motor vehicle accident during service.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a psychiatric disorder until approximately 2003.  Therefore, continuity of symptoms has not been shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history psychiatric symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to a psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of psychiatric symptoms is inconsistent with his July 1977 service treatment records.  Finally, the Board notes that the Veteran filed numerous claims for VA benefits, including a claim over 30 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed psychiatric disorders to active duty, despite his contentions to the contrary.  

In this case, the November 2013 examiner opined that the Veteran's psychiatric disorder was less likely than not related to service.  In support, the examiner determined that the first objective evidence of a psychiatric disorder was not for many years after service.  Further, the examiner stated that the Veteran's primary psychiatric disorder is "chronic substance abuse," and the Veteran's other psychiatric disorder, including depression are secondary to his substance abuse.  

Further, the Board notes that the medical evidence, including from October 2003, March 2009, and June 2010 reflect that the Veteran's psychiatric symptoms were primarily related to factors unrelated to service, such as "homelessness," his felony convictions, "housing issues," and chronic substance abuse.  Therefore, neither the medical evidence nor the Veteran's statements were sufficient to establish an etiological link between the Veteran's psychiatric disorder and active service.  

Moreover, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his psychiatric disorder and active service.  

The Board observes that there is evidence that the Veteran had chronic substance abuse during service that may be related to his current substance abuse diagnosis.  Nevertheless, the Board notes that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001); see also 38 C.F.R. § 3.301(d).

The Board also specifically acknowledges that the Veteran's treatment records indicate that the Veteran may have a diagnosis of PTSD that may be related to active service.  However, at the November 2013 VA examination, a diagnosis of PTSD could not be corroborated through psychiatric testing, and the Veteran's assertions regarding the nature and severity of his symptoms.  Moreover, to the extent the Veteran has symptoms of PTSD, these symptoms alone do not arise to the level of a PTSD diagnosis.  Therefore, the Board places greater probative value on the conclusions of the VA examiner's determination that a diagnosis for PTSD is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding a diagnosis of a psychiatric disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's psychiatric disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Board notes that the RO has obtained additional medical records since it issued its last SSOC in August 2014.  Nevertheless, the Board has reviewed the additional records and finds that the information contained therein is consistent with the records already reviewed by the RO, and therefore finds that there is no prejudice to the Veteran by considering this evidence.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The Veteran has also been provided with a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

The Veteran has asserted that his headache disorder is related to active duty service, to include as related to his in-service motor vehicle accident. 

The Board notes that the medical evidence, including the Veteran's July 2012 oral/mandible VA examination, indicates that the Veteran had headaches since his in service motor vehicle accident.  Therefore, as the post-service evidence indicates that his headache disorder may be related to service, a VA examination to determine the nature, severity, and etiology of this disorder are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board notes that the Veteran filed a claim for trigeminal neuralgia, to include as secondary to his mandible disorder that was denied by the RO in January 2017.  The Veteran subsequently filed a timely notice of disagreement in February 2017, and statement of the case (SOC) has not yet been issued by the RO.  Of note, the Board observes that the evidence, including an April 2017 VA examination, indicates that the Veteran's headache disorder may be related to his trigeminal neuralgia.  As the Veteran's headache claim is reliant, in part, on the outcome of the Veteran's trigeminal neuralgia claim, the Board finds that these issues are intertwined and the RO should issue a SOC addressing the Veteran's trigeminal neuralgia claim.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Lastly, with respect to the Veteran's claim for an earlier effective date prior to February 23, 2012 for the grant of service connection for a mandible scar, as previously discussed, the Board has recharacterized this issue.  As such, the RO should be afforded the opportunity to further develop this claim and adjudicate the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in Indianapolis, Indiana since September 2016, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his headache disorder.  

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

For each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder is etiologically related to the Veteran's period of service, to include as secondary to an in service motor vehicle accident.  

All opinions must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but is not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should undertake any other development deemed necessary in order to adjudicate the service connection claim for trigeminal neuralgia and earlier effective date claim for a mandible scar, including obtaining any VA examinations or opinions that are necessary to adjudicate the claims.  

4.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


